Citation Nr: 0204341	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  96-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a nervous condition, to 
include post-traumatic stress disorder and manic depression.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to May 
1972.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran's statements regarding alleged stressors 
experienced in service are not credible.

2.  The veteran served in Vietnam and did not engage in 
combat with the enemy.

3.  The veteran does not have verified stressors, and PTSD 
may not be associated with his Vietnam service.

4.  There is no medical evidence showing that manic 
depression had its onset during active service or that manic 
depression is related to military service.


CONCLUSION OF LAW

A nervous disorder, to include PTSD and manic depression, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(d), (f) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a nervous 
condition, to include post-traumatic stress disorder and 
manic depression.  He asserts, in essence, that a nervous 
disorder, to include PTSD, is due to stressors experienced 
while serving in combat during service in Vietnam.

I.  Veterans Claims Assistance Act of 2000

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
amendments applicable to claims to reopen finally denied 
claims, not here relevant.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The RO has considered and has notified the veteran of the 
requirements of the VCAA.  It has not explicitly considered 
the requirements of the implementing regulations.  The Board 
must consider whether there is any prejudice to the veteran 
in its consideration of the regulations in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The veteran has submitted statements in support of his claim 
and has set forth stressors which he asserts are the basis of 
his PTSD.  The RO has attempted to verify the contended 
stressors.  In October 1996, the U.S. Armed Services Center 
for Research of Unit Records (CRUR) (formerly designated the 
U.S. Army and Joint Services Environmental Support Group 
(ESG)) furnished the results of its search for records 
corroborative of his alleged stressors.  At that time, CRUR 
notified the veteran that he needed to provide specific 
dates, full names and complete unit designations regarding 
stress incidents such as fires aboard ship resulting from 
aircraft crashes and seeing people burning.  In a December 
1999 letter to the veteran, the RO requested that he furnish 
specific dates, unit designations when the fires occurred 
aboard the Coral Sea and full names of the persons killed.  
In December 1999, the veteran submitted a statement 
indicating that he could not remember any names and that the 
dates of the stressors mentioned occurred sometime between 
December 1971 and May 1972 enroute to Yankee station.  In 
October 2000, the veteran submitted a statement with copies 
of a personnel record and copies of two pages of the CRUR 
history, noting "stressor" by three different paragraphs of 
those pages.  

The veteran has been afforded VA examinations with regard to 
his claims.  The rating decisions, the statement of the case 
(SOC) and the supplemental statement of the case (SSOC) have 
adequately informed the veteran of the criteria required for 
the grant of service connection.  By letter dated in June 
2001, the RO notified the veteran of the provisions of the 
VCAA and afforded him the opportunity to identify additional 
evidence in support of his claim.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim. 

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, the SOC and 
the SSOC sent to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

There is more than sufficient evidence of record to decide 
the veteran's claim properly.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), in the case of 
a combat veteran, VA shall accept satisfactory lay or other 
evidence of incurrence of an injury or disease alleged to 
have occurred in service, notwithstanding the fact that there 
is no official record of such incurrence in service, if 
consistent with the circumstances, conditions, or hardships 
of such service.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
would be accepted, absent evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996).

Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2001); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
established that the appellant engaged in combat with the 
enemy and the claimed stressor was related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor was consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(2001).

Effective March 7, 2002, 38 C.F.R. § 3.304 was amended  with 
regard to the provision related to PTSD claims based on 
personal assault.  Those amendments are not relevant to the 
issue before the Board in this case. 

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the claimed 
stressor is not combat related, the veteran's lay testimony 
regarding an in-service stressor is insufficient, standing 
alone, to establish service connection and must be 
corroborated by credible evidence.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves engage 
in combat with the enemy.  The issue must be resolved on a 
case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99.

The service medical records are negative for complaints, 
findings or diagnoses of a nervous disorder, to include PTSD 
or manic depression during active service.

The veteran's DD Form 214 does not indicate his military 
occupational specialty.  The only decoration awarded was the 
National Defense Service Ribbon.  It shows that his last duty 
assignment was aboard the USS Coral Sea.  He had 49 days of 
time lost from November 4, 1971, to December 22, 1971.  His 
service personnel records indicate that he was confined to 
the correctional center at Naval Station, Treasure Island, 
California, beginning November 5, 1971.  On February 22, 
1972, he was transferred to Naval Air Station, Lamoore, 
California, and he reported there on March 14, 1972.  His 
rank at discharge was E-1, and he had four months of foreign 
or sea service.  

On VA examination in January 1986, the veteran reported that 
he was in the Navy and that he was discharged due to a mental 
condition.  The diagnosis was paranoid schizophrenia.

In October 1994, the veteran submitted a claim for service 
connection for manic depression and PTSD.  He also submitted 
a statement regarding alleged stressors in support of his 
claim for service connection for PTSD.  He indicated that he 
served on the USS Coral Sea in 1972 and that his duties were 
"Flight deck - ammonition (sic) Dept.".  He stated that he 
experienced armed combat or enemy action, being bombed, being 
shipwrecked and other unspecified action that threatened his 
life. 

A September to November 1994 VA hospital summary shows that 
the veteran was admitted with a history of being diagnosed as 
having PTSD at the Dublin VA and that he was followed as an 
outpatient there.  It was indicated that his symptoms had 
reached the point that hospitalization was indicated.  During 
hospitalization, he was given a battery of psychological 
testing which included the Combat Exposure Scale, Impact of 
Events Scale, Mississippi Scale for Assessment of Combat-
Related PTSD, Shipley Institute of Living Scale, and the 
MMPI-II.  The findings were consistent with a diagnosis of 
PTSD.  The final diagnosis was PTSD and it was indicated that 
the stressor was combat in Vietnam, severity moderate.

On VA psychiatric examination in December 1994, the veteran 
reported that he was at the war zone for 6 to 7 months as a 
plane captain and exposed to dead bodies.  He reported that 
the ship was burned and people burned alive and he got out of 
the ship.  He reported that he had flashbacks to Vietnam.  He 
indicated that the ship was burned down and the people were 
burned alive in front of his eyes.  He reported that he had 
guilty feelings about that incident.  The diagnoses included 
chronic PTSD with depression and polysubstance dependence, 
inactive.

Copies of the veteran's service personnel records were 
received in January 1995.  Those records indicate that he was 
transferred to the USS Coral Sea on March 31, 1972 and that 
he was discharged from active duty in May 1972.   

In his July 1995 notice of disagreement, the veteran 
indicated that he was discharged because of depression and an 
inability to continue coping with military life.  He asserted 
that his stressors could be traced back to the flight deck of 
the USS Coral Sea.  He reported that the flight deck was 
bombed, that there were regular fires erupting due to 
accident, carelessness, planes coming in from bombing 
missions, etc.  He reported that two comrades were burned to 
death which he watched.  He indicated that he could not 
remember their last names, all he could remember was that 
their first names were James and George.  He indicated that 
the could not remember the day or month of the incident, but 
that it occurred in the last of 1971 or 1972.  He also 
indicated that his stressors included suicides while on the 
ship.  

In his August 1995 substantive appeal, the veteran reported 
that he was a plane captain on the flight deck while serving 
aboard the USS Coral Sea.  He asserted that the ship was hit 
by gun fire and that he witnessed sailor mates die.  He 
indicated that he witnessed people injured all around him.  

In October 1996, CRUR responded to the RO's request for 
information pertinent to his PTSD claim.  CRUR provided a 
Command History of the USS Coral Sea from January 1, 1972 to 
December 31, 1972.  It was indicated that the history 
revealed that the members aboard ship conducted special 
operations on Yankee Station in Vietnam during that year.  
The history also documented incidents occurring in February 
1972, involving an aircraft that crashed into the sea and a 
man jumping from the fantail of the ship.  It was noted that 
the history does not state that the ship was hit or bombed by 
the enemy.  It was noted that one of the ship's tours on 
Yankee Station ranged from March 23, 1972 to May 11, 1972.  
It was indicated that in order to conduct further research in 
the veteran's reported stress events such as fires aboard 
ship resulting in aircraft crashes and his seeing people 
burning, he must provide specific dates, full names and 
complete unit designations of all involved.  

The portion of the history entitled Intelligence Division, 
indicated that in late March, following a return to Yankee 
Station, the North Vietnamese launched a massive invasion of 
South Vietnam across the Demilitarized Zone.  It was 
indicated that the USS Coral Sea and the Air Wing Fifteen 
strike aircraft responded to requests for air strikes in the 
northern portion of South Vietnam.  In early April, limited-
scale bombing of North Vietnam was resumed, with the USS 
Coral Sea among the first Navy units to launch strikes there.  
It was indicated that one Commander was shot down in North 
Vietnam and listed as killed in action.  It was indicted that 
on April 16, 1972, the USS Coral Sea and Air Wing Fifteen 
struck the Haiphong port facilities for the first major air 
strike north of the 20 degrees after resumption of bombing of 
North Vietnam.  In May 1972, the ship executed mining of the 
entrance to Haiphong Harbor.  On May 11, 1972, the ship ended 
her 4th line period and proceeded to Subic Bay for upkeep and 
then a week of rest and relaxation for the crew in Hong Kong.  
It was indicated that twelve Coral Sea aircraft were lost in 
combat.  There is no indication that the ship was hit by any 
gunfire or bombs during that period.  It was indicated that 
the ship returned to Yankee Station on May 23, 1972 and that 
line period continued until the ship returned to Subic Bay 
for upkeep on June 13th.

The section of the history entitled "Medical Department" 
indicated that a sailor was found dead in January 1972 in 
Olongapo City in the Philippines.  A pilot was killed in 
February 1972 when he flew his aircraft into the sea three 
miles from the ship.  In February 1972, a first class petty 
officer jumped off the fantail into the Tonkin Gulf and the 
body was not recovered.  It was noted that it appeared that 
the intent was to commit suicide.  It was indicated that six 
men were overboard, a least three intentionally.

In December 1999, the veteran submitted a statement 
indicating that he could not remember any names and that the 
dates of the reported stressors occurred sometime between 
December 1971 and May 1972 enroute to Yankee station.

A September to December 1999 hospital summary shows that the 
veteran reported that during service he was a plane captain 
in aviation and on an attack carrier.

On VA examination in February 2000, the veteran reported that 
during service he worked on airplanes as part of his job.  He 
reported that he saw many comrades killed in action and that 
he saw several comrades commit suicide by jumping off the 
ship.  He indicated that he worked on the flight deck and was 
exposed to constant fire.  The diagnosis was PTSD and rule 
out schizophrenia.  The examiner indicated that the veteran 
definitely had symptoms of PTSD that seemed to be currently 
exacerbated by extreme psychotic symptoms.

In October 2000, the veteran submitted a statement with 
copies of a personnel record and copies of two pages of the 
CRUR history, noting "stressor" by paragraphs describing 
the attempted suicide in February 1972, the death of a sailor 
in January 1972 and notation regarding six men overboard.

In November 2000, the NPRC verified that the veteran had 
Vietnam service from April 1, 1972 to May 11, 1972 and that 
he served onboard the USS Coral Sea from March 31, 1972 to 
May 19, 1972.

The Board will first address the claim for service connection 
for PTSD.  The version of 38 C.F.R. § 3.304(f) in effect 
prior to March 7, 1997, requires medical evidence 
establishing a clear diagnosis of the condition; the version 
in effect on and after March 7, 1997, requires medical 
evidence diagnosing the condition in accord with 38 C.F.R. § 
4.125(a) (2001). The medical evidence summarized above 
includes VA examination, hospital, and clinical records 
diagnosing PTSD clearly and in accord with section 4.125(a), 
thereby satisfying the initial service-connection element.

Both versions of section 3.304(f) also require evidence of a 
link, established by medical evidence, between the current 
PTSD symptoms and the claimed in-service stressors.  The 
September to November 1994 VA hospital summary included a 
diagnosis of PTSD with depression based the stressor of 
reported combat in Vietnam.  On VA psychiatric examination in 
December 1994, the veteran reported inservice stressors and 
it was noted that there were no post active service events to 
the present time.  Those medical findings show evidence of a 
link between the current PTSD and the claimed in-service 
stressors and therefore support the third service-connection 
element under either version of section 3.304(f).

As for the second, and in this analysis the last, element 
required for service connection for PTSD, both versions of § 
3.304(f) require credible supporting evidence that the 
claimed in-service stressor actually occurred.  The only 
difference between the two versions is that the older version 
specifically indicated that a combat-related stressor might 
be conclusively shown by service department evidence that he 
was engaged in combat or that he was awarded a combat 
citation, absent evidence to the contrary, whereas the newer 
version of the regulation indicates that the appellant's lay 
allegations of combat-related stressors could establish their 
occurrence if the evidence establishes that the appellant 
engaged in combat with the enemy, that the claimed stressor 
was related to that combat, and that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of service.  Regardless of which version is applied, the 
evidence does not indicate the veteran was engaged in combat 
or provide information that verifies the occurrence of the 
claimed stressors.

The appellant maintains, in part, that he was engaged in 
combat with the enemy and that his stressors arose from 
events occurring in combat.  The service department records 
do not indicate what his military specialty was during 
service.  The National Personnel Records Center (NPRC) has 
verified that he served aboard the USS Coral Sea from March 
31 to May 19, 1972.  In October 1994, he asserted that he 
served on the flight deck in the ammunition department.  He 
has also reported that he was a plane captain for six or 
seven months.  The veteran was awarded no decorations 
indicative of combat.  As noted above, the appellant's 
military personnel records reflect that he was awarded the 
National Defense Service Ribbon.  A National Defense Service 
Medal was awarded if a veteran served honorably between 
January 1, 1961, and August 14, 1974. UNITED STATES OF 
AMERICA DEPARTMENT OF DEFENSE MANUAL OF MILITARY DECORATIONS 
AND AWARDS, Appendix D at D-23, September 1996.  This award 
does not reflect that the veteran was involved in active 
combat.  Since the remainder of the appellant's service 
personnel records are negative for any information verifying 
that he took part in combat, this award is at most probative 
of unit, not individual participation in combat.  
Furthermore, the veteran's report that he served as a plane 
captain in the war zone for six or seven months is utterly 
incredible.  There is no indication in his military personnel 
records that he had any training as a pilot, and his official 
personnel records show that he was only assigned to the 
U.S.S. Coral Sea during slightly more than one month of its 
service in the waters off Vietnam.  If he intended his 
assertion of having been a plane captain to reflect his rank, 
the Board finds it utterly incredible that the veteran, with 
less than two years of service and a pay grade of E-1 on 
discharge, achieved the rank of captain.

The veteran has reported combat-related stressors that 
occurred while he was stationed aboard the USS Coral Sea.  He 
has reported that during service on the flight deck he 
witnessed fires, saw bodies burned and that the ship was hit 
by gunfire.  These stressors are not corroborated by the 
evidence of record.  CRUR provided a Command History of the 
USS Coral Sea for the period from January 1, 1972 to December 
31, 1972.  While the history indicates that the ship was 
involved in air strikes, there is no evidence that the ship 
itself was hit by gunfire or bombs or directly involved in 
combat.  It was indicated that a pilot was killed in a plane 
crash, but that crash occurred three miles from the ship, and 
it occurred in February 1972, well before the veteran was 
assigned to the ship on March 31, 1972.  There is no report 
of fires aboard ship or that individuals were burned in 
fires.  Therefore those reported stressors are not verified 
and the Board finds that the veteran's statement that he 
witnessed or experienced such events is not credible.

The veteran has also asserted that he saw several comrades 
commit suicide by jumping off the ship.  In July 1995, he 
asserted that his stressor included suicide, but he did not 
provide any details of such event.  The veteran first 
reported witnessing suicides by jumping off the ship during 
VA examination in February 2000, after the CRUR provided the 
Command History of the USS Coral Sea, which was furnished to 
the veteran.  In October 2000, the veteran submitted copies 
of that history, annotating the copy by placing the word 
"stressor" by paragraphs describing attempted suicides, 
incidents of men overboard and the death of a sailor in 
January 1972.  The Board finds that his statements regarding 
these stressors are not credible.  The veteran first reported 
his stressors in 1994 and did not include witnessing suicides 
by jumping overboard as stressors.  The first time such 
stressors were reported was after CRUR furnished the ship's 
history which mentioned such events.  Given the conflicting 
statements of the veteran over time and his inability provide 
any details, such as a full name of the person involved or 
date of any such incident, the Board finds that these 
reported stressors are not credible.  Furthermore, these 
events occurred in January and February 1972, before the 
veteran was assigned to the ship.

Considering the totality of this evidence, it cannot be 
concluded that the veteran engaged in combat.  While the 
Board accepts that the veteran served on the USS Coral Sea 
from March to May 1972 and that he was involved in duties on 
the flight deck, there is no evidence to support the 
conclusion that his service aboard that ship involved combat.  
Because it cannot be concluded that the appellant engaged in 
combat with the enemy, the appellant's allegations and 
testimony alone cannot establish the occurrence of the 
claimed in-service stressor.

As the veteran did not engage in combat with the enemy, his 
lay assertions, alone, will not be enough to establish the 
occurrence of the alleged stressors.  There must be 
independent evidence to corroborate the occurrence of the 
claimed stressor.

In short, the record does not contain credible supporting 
evidence that the claimed in-service stressors actually 
occurred.   The preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Board will next address that portion of the veteran's 
claim for service connection for manic depression.  The 
service medical records do not show complaints, findings or 
diagnoses of manic depression during active service.  The 
December 1994 VA psychiatric examination included a diagnosis 
of chronic PTSD with depression.  There is no evidence in the 
record showing a diagnosis of manic depression.  The only 
evidence of current depression is shown in the December 1994 
VA examination report.  Depression was associated with the 
veteran's PTSD and there was no medical opinion relating 
depression to the veteran's active service.  Based on the 
foregoing, the Board concludes that the preponderance of the 
evidence is against the claim, and service connection for 
manic depression is denied.


ORDER

Service connection for PTSD and for manic depression is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Sta. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

